Citation Nr: 1330564	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a condition of the uterus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a right knee condition and a uterus condition.

The Veteran testified at an RO hearing in July 2010.  A copy of the hearing transcript has been associated with the claims file.

The Veteran's Virtual VA file has also been reviewed as part of her appeal.

The Veteran has also submitted lay statements and treatment records pertaining to a left knee disability.  The issue of entitlement to service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

First, the service treatment records currently associated with the claims file do not include a separation examination.  It is not clear whether the Veteran underwent such an examination, or if a record of it exists.  However, given the probative value associated with an examination at the time of discharge from service, the RO/AMC should attempt to obtain any potentially outstanding service treatment records and associate them with the claims file.

Second, the Veteran contends that she has a uterus condition related to service.  Service treatment records show she was diagnosed and treated for dysmenorrhea in May 1978.  In June 1978, she complained of heavy vaginal bleeding.  After service, in January 2002, the Veteran underwent a procedure for the treatment of severe menorrhagia and anemia secondary to uterine leiomyomas.  Private treatment records dated in January 2008 reflect a diagnosis of leiomyomas of the uterus.

In light of the above, a VA examination is warranted to determine whether the Veteran's post-service diagnoses and treatment are related to findings in service.  

As the claim is being remanded, the Veteran should be notified that she may submit additional records in support of her claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Department of the Army, or any other appropriate resource to obtain any outstanding service treatment records, including a separation examination report, not currently associated with the claims file.  If the search does not yield any results, that fact should be documented in the claims file.

2.  Advise the Veteran that she may submit additional post-service treatment records in support of her claim, or that she may provide VA with the necessary information and authorizations to obtain such records on her behalf.

Also advise the Veteran that she may submit any service treatment records she has in her possession, including a copy of any separation examination she may have undergone.

3.  Schedule the Veteran for a VA examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a current condition of the uterus that was incurred in or is otherwise related to her active service. 

The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be available to the examiner for review in conjunction with the examination.  The examiner must take a complete history from the Veteran.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished.  

b.  The examiner is advised of the following:

* Service treatment records show the Veteran was diagnosed and treated for dysmenorrhea in May 1978.  In June 1978, she complained of heavy vaginal bleeding.  

* Post-service records show that in January 2002, the Veteran underwent a procedure for the treatment of severe menorrhagia and anemia secondary to uterine leiomyomas.  Private treatment records dated in January 2008 reflect a diagnosis of leiomyomas of the uterus.

* In her July 2010 hearing testimony, the Veteran reported that the birth of her daughter during service involved a "precipitous delivery" and that her "membranes were ruptured."

c.  After a review of the examination findings and the all other evidence of record, the examiner must answer the following questions:

What are the currently diagnosed uterus conditions?

Were any of the currently diagnosed conditions incurred during service?

Are any of the currently diagnosed conditions otherwise related to the Veteran's period of service? 

An explanation must be provided for any opinion or conclusion expressed.  

4.  Review the examination report to ensure that it complies with these remand instructions.  If it does not, return it to the examination for correction.

5.  After completion of the above and any other development deemed necessary, the RO should review and readjudicate the claim on appeal.  If any such action does not resolve the claim to the Veteran's satisfaction, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


